Acknowledgment
The amendment filed on 4 June, 2021, responding to the Office Action mailed on 4 March, 2021, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1-7 and 9-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Allowable Subject Matter
Claims 1-7 and 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose the device of claim 1 wherein the hybrid stretchable substrate has wrinkles in a thickness direction of the stretchable substrate, and the low stretchable region has a smaller number of wrinkles than the high stretchable region.
Regarding claim 10, the prior art fails  a method for manufacturing a stretchable display, the method comprising: preparing a carrier substrate; forming a stretchable substrate on the carrier substrate; forming a stretchable mask layer on the stretchable substrate; forming a stretchable mask pattern having an opening region and a closing region by patterning the stretchable mask layer; forming a low stretchable region and a high stretchable region having a modulus lower than a modulus of the low stretchable region on the stretchable substrate 
Regarding claim 17, the prior art fails to disclose a stretchable substrate structure comprising: a hybrid stretchable substrate divided into a low stretchable region and a high stretchable region having a modulus lower than a modulus of the low stretchable region; and a stretchable mask pattern having a shape corresponding to one of the low stretchable region and the high stretchable region. 
Regarding claim 18 the prior art fails to disclose a method  the prior art does not disclose a method of manufacturing a stretchable substrate structure, the method comprising: forming a stretchable mask layer on a stretchable substrate; forming a stretchable mask pattern having an opening region and a closing region by patterning the stretchable mask layer; and forming a hybrid stretchable substrate by forming a low stretchable region and a high stretchable region having a modulus lower than a modulus of the low stretchable region on the stretchable substrate through the opening region and the closing region of the stretchable mask pattern.
Claims 2-7, 9 and 11-16 depend directly or indirectly on claims 1 or 10 and are allowable on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893